Citation Nr: 1546810	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a waiver of an overpayment for service-connected compensation benefits in the amount of $3,629.00.

2.  Entitlement to an earlier effective date of the addition of the Veteran's spouse to his award.

(The issue of entitlement to service connection for a sleep disorder, to include sleep apnea and/or restless leg syndrome, to include as secondary to service-connected disabilities, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to September 1978. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2006 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2015, the Board remanded the case for a Board hearing to be scheduled.  In September 2015, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An overpayment in the amount of $3,629.00 was created due to the receipt of spousal benefits for V.B. for the period from her divorce from the Veteran in October 2000 to the Veteran's notification to VA that they had divorced, which was received in June 2005.  
 
 2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

3.  The Veteran was at fault in the debt's creation, as he failed to notify VA of his divorce prior to June 2005.  
 
4.  For the period from November 1, 2000, through July 12, 2001, the recovery of the VA benefits would not nullify the objective for which the benefits were intended. 

5.  The recovery of the VA benefits would nullify the objective for which the benefits were intended for the period from July [redacted], 2001, as the Veteran remarried on July [redacted], 2001.
 
6.  The evidence does not demonstrate that the Veteran changed his position to his detriment, and there was no reliance on these VA compensation benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.
 
7.  Financial hardship has not been demonstrated.

8.  On June 6, 2005, VA received notice from the Veteran of the existence of C.B., his dependent spouse.



CONCLUSIONS OF LAW

1.  The recovery of the overpayment of VA compensation benefits for the period from November 1, 2000, through July 12, 2001, would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015). 

2.  The recovery of the overpayment of VA compensation benefits for the period from July [redacted], 2001 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015).

3.  Entitlement to an effective date earlier than July 1, 2005, for the addition of the Veteran's spouse to his award is denied.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.204, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)). 

As to the earlier effective date claim, the basic facts are not in dispute.  Because the application of the law to the undisputed facts is dispositive of this appeal, VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his appeal.  He also testified before a member of the Authorization Unit at the RO in April 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ and RO employee identified the issues on appeal during the hearings, obtained information concerning the specifics of his contentions, and sought to identify any outstanding evidence that would be beneficial to his claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims.

Based on the provision of the Veteran with a Board hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Waiver of Overpayment

The Veteran married V.B. in January 1973 and they divorced on October [redacted], 2000.  At that time, in addition to compensation benefits for himself the Veteran was in receipt of additional benefits for V.B. as a dependent spouse.  The Veteran acknowledges that he did not inform VA at the time of his divorce, believing that his notifications to the Department of Defense's DEERS database and to the Social Security Administration (SSA) were sufficient notice.  At that time, he was dealing with significant and ultimately debilitating back problems.  The Veteran subsequently married C.B. on July [redacted], 2001.  The Veteran again did not inform VA of his change in marital status, but again informed the DEERS database and SSA.  In June 2005, VA sent the Veteran a VA Form 21-0538 Status of Dependents Questionnaire.  On June 6, 2005, VA received the Veteran's response, indicating that he was married to C.B. and had been married since July [redacted], 2001.  He subsequently provided documentation of the divorce from V.B. and marriage to C.B.

In October 2005, VA sent the Veteran a letter informing him that V.B. had been removed from the Veteran's compensation award, effective November 1, 2000, and that an overpayment had been created.  A subsequent October 2005 letter notified the Veteran that the total amount of the overpayment was $3,629.00.  The Veteran timely appealed the determination and following the issuance of a Statement of the Case, properly appealed the matter to the Board.

The Veteran acknowledges that a valid debt was created for the period from November 1, 2000, through July 12, 2001, because he failed to notify VA of his divorce and that his spousal benefits for that period of time were not warranted.  He argues, however, that from July [redacted], 2001, spousal benefits are warranted because he was married to C.B. during that time.  See April 2006 RO hearing transcript.  He concedes that he did not notify VA of his divorce or remarriage, but concludes that fairness and equity dictate that spousal benefits were warranted during that period and that a waiver of overpayment for the spousal benefits from July [redacted], 2001, is warranted.

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2015). 

VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2015).  These rights can be exercised separately or simultaneously.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991). 

To the extent that the Veteran's allegations raise the issue of the validity of the debt for the period from July [redacted], 2001 the Board finds such a determination moot in light of the grant of his waiver request for that time period, as discussed below.  (As noted above, the Veteran does not dispute the validity of the debt for the period from November 1, 2000, through July 12, 2001.)  

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment). 38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

In this case, the Committee on Waivers and Compromise found no evidence of fraud, misrepresentation, or bad faith.  The Board agrees.  The Veteran immediately informed VA as to his current marital status when asked and his explanation as to why he did not report his divorce and remarriage at the time of the events is plausible.  

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  Because he failed to timely advise VA of his divorce in October 2000, the Board finds that the Veteran was solely at fault in the creation of an overpayment.  The Board further concludes that the creation of the overpayment cannot be considered to have resulted from VA error.  Clearly, an overpayment commenced when he was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA. 

That said, in the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2014); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

As outlined below, after weighing all of the enumerated factors, the Board finds that partial waiver of overpayment in the amount paid to the Veteran during the time period extending from July [redacted], 2001 is warranted. 

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to keep the RO timely apprised of his divorce from V.B. and his remarriage to C.B.  The Veteran was informed by way of May 1997 correspondence that he must tell VA immediately if there was any change in the number or status of dependents and that his failure to do would result in an overpayment.  Thus, the Board finds that he bears primary fault in the creation of the overpayment at issue. 

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the evidence of record does not show that payment of this debt, either in part or in whole, caused undue hardship to the Veteran.  The Board acknowledges the Veteran's reports during the September 2015 Board hearing that the repayment of the debt resulted in financial hardship when VA attempted to collect the entire indebtedness at one time.  Ultimately, the indebtedness was repaid on a monthly basis.  Moreover, the December 2005 financial status report shows that the Veteran's monthly expenditures for mortgage, food, utilities and heat, and other living expenses did not exceed his income.  When these expenses are considered with additional monthly expenses for the repayment of installment contracts and other debts, expenses did exceed income, however, the Veteran has not reported being deprived of basic necessities as a result thereof.   

The fourth element of equity and good conscience does support, however, a partial waiver of overpayment.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, VA awarded benefits at the rate which included one dependent.  For the time period extending from November 1, 2000, through July 12, 2001, he was without said dependent.  Indeed, the Veteran concedes that a waiver of the overpayment for this time period is not warranted.  As such, for the time period extending from November 1, 2000, through July 12, 2001, recovery of the overpayment would not defeat the purpose for which the benefits were intended.  This is because the Veteran was not eligible to receive the benefits paid to him for a dependent spouse as he was not married during that time period.  To collect those monies would not defeat the purpose for which the benefits were intended. 

By contrast, for the period from July [redacted], 2001, the Veteran was married.  Since the Veteran was technically eligible to receive the benefits paid, despite his failure to inform VA of his divorce from V.B. and subsequent remarriage to C.B., to seek collection of those monies would defeat the purpose for which the dependent benefits were intended. 

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  For the period extending from November 1, 2000, through July 12, 2001, there would be unfair gain because for this period the Veteran was not entitled to those monies.  In other words, the Veteran would be unjustly enriched for an error of omission he committed.  The Veteran has admitted this fact via his statements made to the Board in conjunction with this appeal and he has, in essence, volunteered to pay back the money for this time period so he would not receive something (money) for which he was not entitled thereto.  Hence, the recoupment of those monies would not result in unjust enrichment.  Nevertheless, for the period extending from July [redacted], 2001, to allow the Veteran to keep the monies previously paid to him would not result in unjust enrichment on the part of the Veteran.  This is because he was actually entitled to receive the monies paid to him (for a dependent to whom he was married thereto) during this time period. 

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Thus, this sixth element does not support the Veteran's request for a waiver of recovery of the overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, and the Veteran has identified no other such factors. 

After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment violates the principles of equity and good conscience.  However, although the Veteran is at fault for creating the overpayment as he did not inform the VA when he was divorced from V.B. and also failed to notify VA when he married C.B., it has been shown that full recovery of the debt would defeat the purposes for which the benefits were intended and partial waiver of recovery of the debt would not result in his unjust enrichment.  As the Veteran was married on July [redacted], 2001, waiver of recovery of the overpayment of benefits from that date is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements and the facts surrounding his divorce and remarriage.  The Board has found the Veteran's statements concerning the issue on appeal to be competent, credible and probative.  However, the Board finds that waiver of recovery of the indebtedness from November 1, 2000, through July 12, 2001, is not justified pursuant to the principles of equity and good conscience, based on the totality of the evidence, as was discussed above.  Again, the Board finds that his statements support a partial waiver of recovery of overpayment of benefits.  As the preponderance of the evidence is in favor of his claim, the "benefit-of-the-doubt" rule applies.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Earlier Effective Date

The Veteran asserts that an earlier effective date is warranted for additional compensation for his dependent spouse, C.B., because they were married on July [redacted], 2001.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2015).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. § 3.213(a).

38 C.F.R. § 3.204 indicates that:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216). 

38 C.F.R. § 3.204 (2015). 

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

As discussed, the Veteran contends that the effective date for the addition of C.B. as a dependent spouse is warranted, as they were married on July [redacted], 2001.  That said, as discussed in the preceding section, VA first received notification of the existence of C.B. on June 6, 2005, in the Veteran's VA Form 21-0538 Status of Dependents Questionnaire.  Prior to that date, VA had no knowledge of the existence of C.B. and the Veteran concedes that there is no evidence showing that he attempted to inform VA of her existence prior to that date.  

The June 6, 2005, VA Form 21-0538 is the earliest notification received by VA as to the existence of C.B.  This is later than the date of the marriage, which was July [redacted], 2001; later than the effective date of the qualifying disability rating; and later than the date of commencement of the Veteran's award.  See 38 C.F.R. § 3.401.  Thus, the earliest effective date that can be assigned is June 6, 2005.  It is noted that the earliest payment date is the beginning of the month following the date, June 6, 2005, on which notice of the dependent spouse was received, or July 1, 2005.  38 C.F.R. § 3.31 (Regardless of VA regulations concerning effective dates of award, payment of monetary benefits based on increased award, to include because of an added dependent, may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Accordingly, entitlement to an earlier effective date than July 1, 2005, for the addition of a dependent spouse, is denied.  


ORDER

Entitlement to a waiver of recovery of overpayment service-connected compensation benefits for the period from November 1, 2000, through July 12, 2001 is denied.

Entitlement to a waiver of recovery of overpayment service-connected compensation benefits for the period from July [redacted], 2001 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date of the addition of the Veteran's spouse to his award is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


